Citation Nr: 1106632	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to April 1, 2009, and 
50 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to August 1986, 
and from December 1987 to January 1996.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2008, the Veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In a February 2009 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2010 Order, the Court vacated the February 2009 Board 
decision as to the issues addressed herein, and remanded the case 
to the Board for further proceedings consistent with a December 
2009 Joint Motion for Partial Remand (the February 2009 Board 
decision also declined to reopen the previously-denied claim of 
entitlement to service connection for a sinus disability, which 
the Court deemed abandoned).

While the claim for an increased rating for PTSD was pending 
before the Court, the RO increased the disability evaluation for 
PTSD to 50 percent disabling, effective April 1, 2009.  
Applicable law provides that absent a waiver, a claimant seeking 
a disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where less 
than the maximum available benefits are awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Veteran has argued for assignment 
of a 70 percent rating for his PTSD; therefore, the issue remains 
in appellate status.
FINDINGS OF FACT

1.  The competent medical evidence of record is in equipoise as 
to whether the Veteran's sleep apnea is causally related to his 
military service.

2.  Over the entire appellate period, the Veteran's PTSD has been 
manifested by severe impairment in his social and occupational 
functioning due to such symptoms as suicidal ideation, 
hallucinations, impaired impulse control and unprovoked 
irritability, daily panic attacks, difficulty adapting to 
stressful circumstances (including in a work setting), and 
inability to establishing and maintaining effective social 
relationships.

3.  Over the entire appellate period, the Veteran's left knee 
disability has been manifested by a tear of the medial meniscus 
with frequent episodes of locking and pain; effusion in to the 
joint and degenerative changes shown on X-ray; limitation of 
flexion to no less than 120 degrees; and normal extension.  At no 
point during the appeal has there been evidence of lateral 
instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  Service connection is established for sleep apnea.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  Over the entire appellate period, the criteria for the award 
of an initial rating of 70 percent for the Veteran's PTSD, but 
not higher, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).

3.  Over the entire appellate period, the criteria for the award 
of a rating of 20 percent for the Veteran's left knee disability, 
but not higher, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2010).
4.  Over the entire appellate period, the criteria for a separate 
10 percent rating for degenerative changes of the left knee, but 
not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

As was noted in the Introduction, this case has been the subject 
of a January 2010 Court Order.  Specifically, the parties to the 
December 2009 Joint Motion for Partial Remand found that the 
Board disregarded lay testimony and positive opinions of record 
concerning his sleep apnea, failed to adequately address all of 
the Veteran's PTSD symptoms, and failed to adequately address the 
lay evidence and VA examination reports with regard to the 
Veteran's left knee disability.

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement of 
38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical examination 
of the justification for the decision."  The Board's analysis 
has been undertaken with that obligation in mind.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  The Board need not, 
however, discuss the sufficiency of notice or VA's development of 
the sleep apnea claim in light of the fact that the Board is 
granting service connection herein.  Any potential error on the 
part of VA in complying with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) with respect to this claim 
has essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

With respect to the claim for an increased initial rating for 
PTSD, in June 2006 the RO sent a letter to the Veteran providing 
the notice required for the initial claim of service connection 
for PTSD.  Service connection was subsequently granted, and the 
Veteran appealed the initial rating assigned.  In cases such as 
this, where service connection has been granted and initial 
disability rating and effective date has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Veteran bears the burden of 
demonstrating any prejudice from defective (or nonexistent) 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been 
met in this case, as neither the Veteran nor his representative 
has alleged such prejudice.  

As for the claim for an increased rating for the left knee 
disability, in correspondence dated in November 2005, March 2008, 
May 2008, and July 2009, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  These letters informed the Veteran that in order to 
establish a higher rating, the evidence would need to show that 
his left knee disability had increased in severity.  He was 
informed of the type of evidence that could be submitted to 
support his claim.  The June 2006, March 2008 and July 2009 
letters also notified the Veteran of the process by which 
disability ratings and effective dates are established.  The 
Veteran was given the opportunity to submit additional 
information.  The claim was readjudicated subsequently in a May 
2010 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance 
of a fully compliant notification letter followed by 
readjudication of the claim is sufficient to cure a timing 
defect).  The Board accordingly finds that the Veteran has been 
adequately notified of the information and evidence necessary to 
substantiate his increased rating claims, and because he was not 
precluded from participating effectively in the processing of his 
claims, the late notice did not affect the essential fairness of 
the decision.  Thus, the Board finds that the duty to notify has 
been satisfied in each of the claims decided herein.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available post-service treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims for higher disability 
evaluations.  For his PTSD claim, examination reports in July 
2006, March 2008, and August 2009 have been reviewed and found to 
be adequate, as they address the Veteran's symptoms in relation 
to the rating criteria.  As to the left knee claim, the Veteran 
was afforded examinations in January 2006, October 2007, April 
2008, and August 2009.  The parties to the Joint Motion 
instructed the Board to discuss whether the findings of the April 
2008 VA examination report were unclear, specifically as to the 
Veteran's actual range of motion.  The Board concedes that the 
examination report is inadequate as to the findings regarding 
loss of flexion on repetitive use and loss of extension due to 
pain.  However, it would be unreasonable to seek clarification 
from the examiner regarding these undocumented findings from an 
examination conducted nearly three years ago.  See Savage v. 
Shinseki, No. 09-4406, 2011 WL 13796, at *16 (Vet. App. Jan. 4, 
2011).  Furthermore, the Veteran was provided a subsequent 
examination in August 2009 which provides these findings, 
rendering any inadequacies from the April 2008 VA examination 
moot.  In all, the duty to assist has been fulfilled.

Service Connection 

The Veteran essentially claims that he first manifest symptoms of 
sleep apnea in service. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 
In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the instant case, there is medical evidence demonstrating that 
the Veteran has sleep apnea.  See, e.g., the March 2003 sleep lab 
report from B.R., M.D.; the April 2004 letter from G.A.R., D.O.; 
and the July 2006 VA examination report.  The first Hickson 
element has clearly been satisfied.

Service treatment records also reflect treatment for headaches, 
drowsiness, shortness of breath, trouble breathing, dizziness and 
heartburn in 1992 and 1993, which as detailed below have been 
identified by R.E.V., P.A., as early symptoms of sleep apnea.  
The Veteran was referred for respiratory therapy in August 1993, 
and again complained of trouble breathing in May 1994.  During a 
July 1994 examination, the Veteran reported asthma, shortness of 
breath and weight gain, and indicated he was unsure if he had 
frequent trouble sleeping.  Lay statements of record also 
indicate that during military service Veteran snored loudly and 
would stop breathing for periods.  The second Hickson element has 
therefore also been met.

The key question is the final Hickson element, medical nexus.  
There are of record three medical opinions concerning the 
etiology of the Veteran's sleep apnea: that of the May 2005 VA 
examiner; the February 2005 opinion of R.E.V.; and the April 2004 
opinion of G.A.R.  After reviewing the Veteran's claims file and 
conducting a physical examination of the Veteran, the VA examiner 
opined that the Veteran's current sleep apnea "is less likely 
due to the symptoms which he presented [with] while he was in 
service."  The examiner specifically noted that the Veteran's 
sleep apnea was more likely due to obesity.  

R.E.V., on the other hand, arrived at the opposite conclusion, 
opining that the Veteran's sleep apnea was more likely than not 
incurred in military service, but was not properly diagnosed.  
R.E.V. reviewed the Veteran's service treatment records, and 
concluded that the Veteran's reported symptoms which included 
fatigue, headache, loss of strength, dizziness, and recent weight 
gain were all early symptoms of sleep apnea.  R.E.V. further 
explained that the reason the Veteran's sleep apnea went 
undiagnosed was due to: the fact that he saw different military 
personnel for his symptoms in service; lack of proper training to 
spot signs of sleep apnea by these personnel; and a poorer 
understanding of sleep disorders while the Veteran was on active 
duty. 

Additionally, G.A.R., who reviewed the Veteran's history from 
military service, concluded that the Veteran was more likely than 
not suffering from undiagnosed sleep apnea in service. 

Both the VA and private medical opinions appear to have been 
based upon thorough review of the record and thoughtful analysis 
of the Veteran's entire history and current medical condition.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion").

Given both positive and negative nexus opinions of seemingly 
equal probative value, the Board finds that the evidence of 
record is in equipoise as to the matter of whether the Veteran's 
current sleep apnea is related to military service.  The benefit 
of the doubt rule is therefore for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, Hickson 
element (3), and thereby all three elements, has been satisfied.  
Service connection is accordingly granted.

Disability Evaluations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the question 
for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

PTSD

The Veteran seeks an increased rating for his service-connected 
PTSD, which is evaluated as 30 percent disabling prior to April 
1, 2009, and 50 percent disabling beginning April 1, 2009, under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is 
deemed by the Board to be the most appropriate primarily because 
it pertains specifically to the diagnosed disability in the 
Veteran's case (PTSD).  In any event, with the exception of 
eating disorders, all mental disorders including PTSD are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  In any event, the Veteran has not requested 
that another diagnostic code should be used.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

After considering the totality of the record, the Board finds 
that the evidence more nearly approximates a 70 percent initial 
rating for PTSD, although the preponderance of the evidence is 
against assignment of a rating in excess of 70 percent at this 
time.  

The Veteran has consistently indicated that he experiences 
difficulty managing anger and stress.  The record contains 
information from the Veteran and medical professionals which 
indicate that the Veteran had difficulty at work dealing with 
other people, and the Veteran testified that his employer 
isolated him from others as a result.  On July 2006 VA 
psychiatric examination, the Veteran reported panic attacks, lack 
of concentration, irritability and outbursts of anger at work, 
and noted he had to leave work for out of fear of becoming 
violent.  In March 2008, the Veteran reported that the slightest 
problem would send him into a violent fit of rage both socially 
and at work, so he isolated himself.  The examiner noted that the 
Veteran had relationship problems at work with other employees, 
becoming irritated and upset.  The Veteran testified that he was 
employed with the government and had very limited interaction 
with the public on a daily basis.  He stated he had no problem 
speaking with individuals on the phone, but anxiety issues 
inhibited his ability to meet with people in person.  He endorsed 
a "short fuse" when dealing with others, creating unprovoked 
outbursts and violence.  The August 2009 VA examiner acknowledged 
that the Veteran was reprimanded at work, and that accommodations 
had been made.  

In regard to social impairment, the evidence reflects that the 
Veteran prefers to do things alone.  Other than spending some 
time with his wife, it appears from the record that the Veteran 
maintains relative isolation from other social circumstances.  He 
reported in July 2006 that he had no friends and little contact 
with any family, including his wife and teenage daughter.  In 
November 2006 he indicated that he pursued a hobby of restoring 
motor vehicles, but stated that he had no friends and did not 
want to be around others.  The Veteran again emphasized his 
dislike for interacting with others in July 2007, and during the 
March 2008 VA psychiatric examination he reported no friends or 
social activity.  The Veteran testified that he isolated himself 
from his family members in an effort to avoid becoming upset and 
violent.  During the August 2009 VA examination, the Veteran 
reported that he was married and had a good relationship with his 
spouse, but indicated he was estranged from his only child.  The 
examiner indicated that the Veteran had difficulty establishing 
and maintaining effective work and social relationships because 
he was very isolated.  

The more recent medical evidence describes the Veteran's 
prognosis as "poor."  Notably, the August 2009 VA examiner 
assigned a Global Assessment of Functioning (GAF) score of 45, 
reflecting serious impairment in social and occupational 
functioning.  See American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
Furthermore, there are numerous references to suicidal and 
homicidal ideation, continuous panic attacks, and persistent 
hallucinations in the record, and the Veteran testified as to 
performing obsessive rituals at night.  Based on the totality of 
the evidence, the Board concludes that the Veteran's PTSD 
symptoms more closely approximate the criteria for a 70 percent 
disability rating, for the entire appeal period.

Although the Veteran has indicated he would be satisfied with a 
70 percent rating, the Board has considered whether a 100 percent 
rating is appropriate.  The Board finds that the preponderance of 
the evidence is against assignment of a 100 percent rating at 
this time.  The Veteran experiences persistent hallucinations; 
however, this is only one of seven criteria enumerated for a 100 
percent rating.  There is no evidence of gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, disorientation as to time or place, or memory loss for 
names of close relatives or own name.  Although the July 2009 VA 
examiner indicated the Veteran had an inability to perform 
activities of daily living due to inconsistent hygiene, it was 
described as "occasional."  Moreover, even though there are 
references to suicidal ideation throughout the record, and a 
notation of homicidal ideation at the time of the July 2009 VA 
examination, no competent medical professional has indicated that 
the Veteran is in "persistent" danger of hurting himself or 
others.  In fact, despite the above-described difficulties at 
work, he maintains employment and appears to complete his 
required job duties.  He also is married and spends time with his 
wife.  In short, while the Board finds that the evidence supports 
a 70 percent rating, the preponderance of the evidence is clearly 
against assignment of a 100 percent rating at this time.

In conclusion, the Board finds that the evidence more closely 
approximates the criteria for a 70 percent rating for the 
Veteran's PTSD, although the preponderance of the evidence is 
against an initial rating in excess of 70 percent.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



Left Knee Disability

The Veteran also seeks an increased rating for his service-
connected left knee disability, which is evaluated as 10 percent 
disabling under 38 C.F.R. § 471a, Diagnostic Codes 5257-5010.  
See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  The Board notes that a temporary total rating of 100 
percent was assigned for the Veteran's left knee disability under 
the provisions of 38 C.F.R. § 4.30 from August 31, 2006, through 
September 30, 2006, followed by restoration of the schedular 10 
percent rating from October 1, 2006.  Thus, the period that the 
temporary total rating was in effect has been excluded from 
consideration for increase under the schedular rating criteria.

Ratings under Diagnostic Code 5257 are based on recurrent 
subluxation or lateral instability.  Subluxation is when the knee 
joint is dislocated.  Lateral instability refers to ligamentous 
instability.  Both conditions are objectively observable on 
examination of the knee joint.  

The Board does not feel that use of Diagnostic Code 5257 is 
appropriate in this case.  There is no objective evidence of 
recurrent subluxation or lateral instability of the left knee.  
To the contrary, strength and ligament testing in October 2005, 
January 2006, April 2007 and May 2007 and was normal, and the 
Veteran's ligaments were described as intact during his August 
2006 left knee arthroplasty.  A June 2007 VA orthopedic consult 
record was negative for instability, and although the Veteran 
reported instability with walking during the August 2009 VA 
examination, the examiner indicated there were no objective signs 
of left knee instability or subluxation.  The Veteran 
acknowledged as much during his hearing before the undersigned 
when he testified that a knee brace would be of no benefit, as 
his knee construction is "solid," and his tendons and ligaments 
were not damaged.  Lacking evidence of instability of the 
ligaments or subluxation at any time during the appellate period, 
it is inappropriate to rate the Veteran's left knee disability 
under Diagnostic Code 5257.

A rating under Diagnostic Code 5256 for knee ankylosis is also 
not appropriate, as the Veteran is able to achieve left knee 
motion.  Likewise, a rating under Diagnostic Code 5262 or 5263 is 
not appropriate, inasmuch as no tibia and fibula malunion or genu 
recurvatum has ever been objectively demonstrated.  Finally, 
contrary to the assertions of the Veteran, Diagnostic Code 5055 
is inapplicable, as the Veteran has not undergone prosthetic 
replacement of the knee joint.

Alternatively, Diagnostic Code 5258 provides a sole 20 percent 
rating when the evidence demonstrates semilunar cartilage (that 
of the meniscus) which is dislocated (here, torn), with frequent 
episodes of "locking," pain, and effusion into the joint.  The 
Veteran underwent left knee surgery in August 2006, at which 
point a tear in the far posterior horn at the root of the lateral 
meniscus was demonstrated. The Veteran consistently reports pain 
in his knee.  Also, diagnostic testing has shown effusion (or 
swelling) into the joint on several occasions.  See, e.g., a 
December 2004 X-ray; an October 2005 office evaluation of R.S.L., 
D.O.; a May 2007 MRI study; and an August 2009 MRI study.  
Moreover, the Veteran has consistently reported locking of the 
left knee throughout the course of the appeal, to include his 
testimony before the undersigned.  Accordingly, the left knee 
disability warrants assignment of an increased 20 percent rating 
under Diagnostic Code 5258.

As noted above, the Veteran is also rated under Diagnostic Code 
5010.  Evaluations are assigned under Diagnostic Code 5010 for 
traumatic arthritis as they are for degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  Id. 
at Diagnostic Code 5003.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.

As will be explained in detail below, the Board has determined 
that the Veteran is entitled to a separate 10 percent rating for 
his left knee disability under Diagnostic Code 5010.

The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  Although the General Counsel has not offered a 
similar opinion under Diagnostic Codes 5258 and 5010, a 
conclusion that such separate ratings would not constitute 
pyramiding is consistent with the above General Counsel opinion.  
The Court has held that separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
In this case, Diagnostic Code 5258 relates to damage or 
deterioration to cartilage of the left knee and Diagnostic Code 
5010 deals with deterioration of the bone, due to trauma, as 
confirmed by X-ray evidence.  The Veteran's symptoms of the 
medial meniscal tear are described above, and have included 
frequent episodes of "locking" of the knee with effusion.  
Notwithstanding these findings, January 2006 X-ray and April 2008 
X-ray findings also revealed arthritis and physical examinations 
as described below revealed pain with range of motion testing.  
This evidence reveals that both arthritis and cartilage damage 
have been present in the left knee and have caused separate 
symptoms during the appeal period.  Therefore, the Board 
concludes that the Veteran is entitled to a separate 10 percent 
rating under Diagnostic Code 5010.

The Veteran is not entitled to a rating in excess of 10 percent 
under Diagnostic Code 5010.  As noted, arthritis is evaluated 
based on limitation of motion of the affected joints.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5260, a 20 percent rating is 
warranted for leg flexion limited to 30 degrees.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, a 20 percent rating is warranted 
for leg extension limited to 15 degrees.  Normal ranges of motion 
of the knee are to 0 degrees in extension, and to 140 degrees in 
flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic 
Code 5261 (leg, limitation of extension) may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2010); see also DeLuca v. Brown, 8 Vet. App. 202, 204- 06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, weakness, 
excess fatigability, or incoordination, assuming these factors 
are not already contemplated by the governing rating criteria.  
Claimed functional loss must be supported by adequate pathology 
and evidenced by visible behavior of the Veteran undertaking the 
motion.  See DeLuca v. Brown, supra.

The Veteran's range of motion has been measured on several 
occasions during the course of the appeal.  In October 2005, R. 
L., D.O., measured flexion to125 degrees.  On January 2006 VA 
examination, left knee flexion was from 0 to 130 degrees without 
pain.  Full range of motion was demonstrated in an April 2007 VA 
outpatient record.  The Veteran's VA examination in October 2007 
revealed full flexion to 140 degrees, with pain at the end of the 
range of motion.  Repeat testing caused additional pain, but 
there was no further functional loss in terms of degrees of 
motion.  The April 2008 VA examination report measured flexion to 
130 degrees.  (As indicated in the duty to assist section above, 
the findings regarding additional loss of flexion on repetitive 
use are unclear and will not be considered.)  The August 2009 VA 
examination of record confirmed flexion limited to 120 degrees 
with pain at the end of the range of motion.  Similarly, no 
additional functional loss was noted on repetitive testing.

On each occasion referenced above where the Veteran' range of 
motion was measured, both on VA examination and in the course of 
clinical treatment, he has had full extension to zero degrees.  

The above cited findings indicate that extension has been normal 
(0 degrees) on all examinations and flexion has at most been 
limited to 120 degrees.  Even when considering DeLuca criteria of 
functional impairment, particularly the Veteran's complaints of 
pain, especially with weight bearing and other activity, and 
viewed in a light most favorable to the Veteran, the above 
described evidence does not show that extension more nearly 
approximated limitation to 15 degrees or that flexion more nearly 
approximated limitation to 30 degrees.  Hence, a higher 20 
percent separate rating pursuant to Diagnostic Code 5010 based on 
limitation of flexion (Diagnostic Code 5260) or extension 
(Diagnostic Code 5261) is not warranted.  

In summary, a 20 percent rating for the medial meniscal tear of 
the left knee and a separate 10 percent rating for arthritis are 
warranted.  This represents a change in the rating code assigned 
to the Veteran's disability, from Diagnostic Codes 5257-5010 to 
Diagnostic Codes 5010, 5003 and 5258, which has been fully 
explained above.  However, there is no basis for awarding a 
rating in excess of 20 percent for a medial meniscal tear of the 
left knee or a separate schedular rating in excess of 10 percent 
for arthritis of the left knee; hence, a preponderance of the 
evidence is against such claims and they must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As the level 
of severity of the Veteran's disability has remained relatively 
stable throughout the appeal, staged ratings are inappropriate.

Additionally, the evidence of record does not raise the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for a 
particular disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional or unusual disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Here, the rating criteria found in Diagnostic Codes 9411 (PTSD) 
and 5258-5010 (left knee) reasonably describe the Veteran's 
disability level and symptomatology. Furthermore, the competent 
evidence does not demonstrate that either his PTSD or left knee 
disability cause marked interference with his activities of daily 
living, over and above what it is contemplated by the schedule.  
As of the date of his most recent PTSD examination, the Veteran 
continued to work full time, even though he prefers to be 
isolated from others.  Likewise, his most recent knee examination 
report reflects that the effect of the Veteran's left knee on his 
usual occupation was that he had to avoid strenuous activities.  
His disabilities have not required frequent hospitalizations, nor 
have they otherwise produced impairment unrecognized by the 
schedule.

On the whole, the evidence does not support the proposition that 
the Veteran's service-connected PTSD or left knee disabilities 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is 
contemplated by the rating schedules, and the schedular 
evaluations is adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Referral for extraschedular consideration is not 
warranted.


ORDER

Service connection for sleep apnea is granted.

An initial 70 percent disability rating for PTSD is granted, 
subject to the rules and regulations governing awards of monetary 
benefits.

A 20 percent disability rating for a medial meniscal tear of the 
left knee is granted, subject to the rules and regulations 
governing awards of monetary benefits.

A separate 10 percent schedular rating for traumatic arthritis of 
the left knee is granted, subject to the regulations governing 
the payment of monetary benefits.



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


